Exhibit 10.3

 

LIBERTY PROPERTY HOLDINGS, INC.

12300 LIBERTY BOULEVARD

ENGLEWOOD, CO 80112

 

January 11, 2013

 

Starz

8900 Liberty Circle

Englewood, CO 80112

Attention: Legal Department

 

Re:                             Facilities Sharing Agreement.

 

Ladies and Gentlemen:

 

Starz (f/k/a Liberty Media Corporation), a Delaware corporation (“Starz”), has,
or will shortly, effect the spin-off (the “Spin-off”) of Liberty Media
Corporation (f/k/a Liberty Spinco, Inc.), a Delaware corporation (“Liberty
Media”), by means of a stock dividend to the stockholders of Starz.  To that
end, Starz and Liberty Media have entered into a Reorganization Agreement, dated
as of January 10, 2013 (the “Reorganization Agreement”), pursuant to which
various assets and businesses of Starz and its subsidiaries have been, or will
be, transferred to Liberty Media and its subsidiaries.  Among the assets
transferred to Liberty Media is all of the capital stock of Liberty Property
Holdings, Inc., a Delaware corporation (“LPH”), which is the owner of 12300
Liberty Boulevard, Englewood, Colorado (the “Premises”).  After the Spin-off,
Liberty Media, through LPH, will own the Premises and will occupy the office
facilities in the Premises that are currently occupied by Starz and Liberty
Interactive Corporation (“Liberty Interactive”).

 

As you are aware LPH has previously entered into a facilities sharing agreement
with Liberty Interactive, pursuant to a letter agreement dated September 23,
2011 (the “LIC Facilities Sharing Agreement”).  The LIC Facilities Sharing
Agreement will remain in full force and effect after the effective date of the
Spin-off (the “Spin-off Effective Date”).

 

Liberty Interactive and Starz previously entered into a services agreement,
dated September 23, 2011, which has been assigned from Starz to Liberty Media in
connection with the Spin-off, pursuant to which Liberty Media will provide to
Liberty Interactive the services described therein on the terms set forth
therein. In connection with the Spin-off, Liberty Media and Starz have entered
into a services agreement, dated January 11, 2013 (the “Services Agreement”),
pursuant to which Liberty Media will provide to Starz the services described
therein on the terms set forth therein from and after the Spin-off Effective
Date.  Terms not otherwise defined in this facilities sharing agreement (this
“Agreement”) have the meanings assigned thereto in the Services Agreement.

 

1

--------------------------------------------------------------------------------


 

Starz desires to occupy and use certain office and parking facilities within the
Premises (the “Shared Facilities”) following the Spin-off through a sharing
arrangement, and Liberty Media and LPH are amenable to such a sharing
arrangement, on the terms and subject to the conditions set forth in this
Agreement.

 

Based on the premises and the mutual agreements of the parties, and for other
good and valuable consideration the receipt of which is hereby acknowledged,
Starz and LPH hereby agree as follows:

 

Section 1. Use of Facilities. The Shared Facilities consist of 40,115 square
feet, in the aggregate, of fully-furnished executive offices, working stations
for secretarial and other support staff and common areas, including the main
reception area, conference facilities, hallways, stairways, restrooms,
kitchenettes, the employee cafeteria, the fitness area and parking facilities
(collectively, the “Shared Facilities Space”), located within the Premises.

 

Section 2. Sharing Fee. Starz will pay to LPH a monthly fee (the “Sharing Fee”),
by wire or intrabank transfer of funds or in such other manner as may be agreed
upon by the parties, in arrears on or before the last day of each calendar month
beginning with the first full calendar month following the date of the Spin-off,
equal to one-twelfth of the sum of (A) the product of (i) an agreed-upon
weighted average Starz Percentage applicable to the officers, employees and
consultants of the Provider (the “Weighted Average Percentage”) multiplied by
(ii) the product of the total square footage of space within the Shared
Facilities Space and the Square Foot Rate (as defined below), plus (B) the
Annual Allocation Expense (as defined below). For this purpose, Starz and LPH
agree that, until December 31, 2013, the fair market “fully loaded” rental rate
per square foot, including parking facilities, for space comparable to the
Shared Facilities in Englewood, Colorado will be $30.00 per square foot (the
“Square Foot Rate”). The Square Foot Rate will be automatically increased on the
first day of the first month of each calendar year thereafter in an amount equal
to the percentage increase in the U.S. Department of Labor Consumer Price Index
All Items, All Urban Consumers Denver-Boulder-Greeley (“CPI”) for the same
period. The Square Foot Rate does not include charges for expenses related to
the use of the Shared Facilities, including, but not limited to, utilities,
security and janitorial services, office equipment rent, office supplies, use of
the cafeteria facilities onsite at the Shared Facilities, maintenance and
repairs, telephone, satellite, video and information technology (including
network maintenance and data storage, computer and telephone support and
maintenance, and management and information systems (servers, hardware and
related software)) (“Allocations”). With respect to each calendar year during
the term of this Agreement, Starz shall reimburse LPH in an amount (the “Annual
Allocation Expense”) equal to the product of (x) the aggregate amount of the
estimated Allocations for such year, as determined in good faith by LPH and
notified to Starz prior to the commencement of such calendar year, and (y) the
Weighted Average Percentage applicable to such calendar year; provided that, if
the Weighted Average Percentage changes during any calendar year, the Annual
Allocation Expense applicable to such calendar year shall be adjusted
accordingly.

 

LPH and Starz will review and evaluate the Sharing Fee and the Annual Allocation
Expense for reasonableness quarterly during the term of this Agreement, and will
negotiate in good faith to reach agreement on any appropriate adjustments to the
Sharing Fee and the Annual Allocation Expense based on such review and
evaluation, including (i) adjustments

 

2

--------------------------------------------------------------------------------


 

that reflect changes to the Weighed Average Percentage, (ii) adjustments that
reflect the aggregate amount of the estimated Allocations for each calendar
year, and (iii) determinations as to the appropriate effective date (which may
be retroactive) of any such adjustment to the Sharing Fee and Allocated
Expenses.

 

The terms and conditions of this Section 2 will survive the expiration or
earlier termination of this Agreement.

 

Section 3.  Term.

 

(i)                                     The term of this Agreement will commence
on the Spin-off Effective Date and will continue until the third anniversary of
the Spin-off Effective Date (the “Term”).  This Agreement is subject to
termination prior to the end of the Term in accordance with Section 3(ii).

 

(ii)                                  This Agreement will be terminated prior to
the expiration of the Term in the following events:

 

·                  by Starz or LPH at any time upon at least 30 days’ prior
written notice to LPH or Starz, respectively (provided the Services Agreement is
not then still in effect);

·                  concurrently with the termination of the Services Agreement;

·                  immediately upon written notice (or any time specified in
such notice) by LPH to Starz if Starz shall default in the performance of any of
its material obligations hereunder and such default shall remain unremedied for
a period of 30 days after written notice thereof is given by LPH to Starz;

·                  immediately upon written notice (or at any time specified in
such notice) by LPH to Starz if a Change in Control or Bankruptcy Event occurs
with respect to Starz; or

·                  immediately upon written notice (or at any time specified in
such notice) by Starz to LPH if a Change in Control or Bankruptcy Event occurs
with respect to Liberty Media.

 

For purposes of this Section 3(ii), a “Change in Control” will be deemed to have
occurred with respect to a Person if a merger, consolidation, binding share
exchange, acquisition, or similar transaction (each, a “Transaction”), or series
of related Transactions, involving such Person occurs as a result of which the
voting power of all voting securities of such Person outstanding immediately
prior thereto represent (either by remaining outstanding or being converted into
voting securities of the surviving entity) less than 75% of the voting power of
such Person or the surviving entity of the Transaction outstanding immediately
after such Transaction (or if such Person or the surviving entity after giving
effect to such Transaction is a subsidiary of the issuer of securities in such
Transaction, then the voting power of all voting securities of such Person
outstanding immediately prior to such Transaction represent (by being converted
into voting securities of such issuer) less than 75% of the voting power of the
issuer outstanding immediately after such Transaction).

 

For purposes of this Section 3(ii), a “Bankruptcy Event” will be deemed to have
occurred with respect to a Person upon such Person’s insolvency, general
assignment for the

 

3

--------------------------------------------------------------------------------


 

benefit of creditors, such Person’s voluntary commencement of any case,
proceeding, or other action seeking reorganization, arrangement, adjustment,
liquidation, dissolution, or consolidation of such Person’s debts under any law
relating to bankruptcy, insolvency, or reorganization, or relief of debtors, or
seeking appointment of a receiver, trustee, custodian, or other similar official
for such Person or for all or any substantial part of such Person’s assets
(each, a “Bankruptcy Proceeding”), or the involuntary filing against such Person
of any Bankruptcy Proceeding that is not stayed within 60 days after such
filing.

 

Section 4.  Miscellaneous.

 

(i)  Entire Agreement; Severability. This Agreement (including the schedules
hereto), the Reorganization Agreement, the Lease Agreement, the Services
Agreement and the Tax Sharing Agreements constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and thereof, and
supersedes all prior agreements and understandings, oral and written, among the
parties hereto with respect to such subject matter. It is the intention of the
parties hereto that the provisions of this Agreement will be enforced to the
fullest extent permissible under all applicable laws and public policies, but
that the unenforceability of any provision hereof (or the modification of any
provision hereof to conform with such laws or public policies, as provided in
the next sentence) will not render unenforceable or impair the remainder of this
Agreement. Accordingly, if any provision is determined to be invalid or
unenforceable either in whole or in part, this Agreement will be deemed amended
to delete or modify, as necessary, the invalid or unenforceable provisions and
to alter the balance of this Agreement in order to render the same valid and
enforceable, consistent (to the fullest extent possible) with the intent and
purposes hereof. If the cost of any service to be provided to Starz under the
Services Agreement is included in the Annual Allocation Expense payable
hereunder, then the cost of such service shall not also be payable by Starz
under the Services Agreement.

 

(ii)  Notices.  All notices and communications hereunder will be in writing and
will be deemed to have been duly given if delivered personally or mailed,
certified or registered mail with postage prepaid, or sent by confirmed
facsimile, addressed as follows:

 

If to LPH:

 

Liberty Property Holdings, Inc.

c/o Liberty Media Corporation

12300 Liberty Boulevard

Englewood, Colorado 80112

Attention:  General Counsel

Facsimile:  (720) 875-5401

 

If to Starz:

 

Starz

8900 Liberty Circle

Englewood, Colorado 80112

Attention:  General Counsel

Facsimile:  (720) 852-6279

 

4

--------------------------------------------------------------------------------


 

or to such other address (or to the attention of such other person) as the
parties may hereafter designate in writing.  All such notices and communications
will be deemed to have been given on the date of delivery if sent by facsimile
or personal delivery, or the third day after the mailing thereof, except that
any notice of a change of address will be deemed to have been given only when
actually received.

 

(iii)  Governing Law.  This Agreement and the legal relations among the parties
hereto will be governed in all respects, including validity, interpretation and
effect, by the laws of the State of Colorado applicable to contracts made and
performed wholly therein, without giving effect to any choice or conflict of
laws provisions or rules that would cause the application of the laws of any
other jurisdiction.

 

(iv)  No Third-Party Rights.  Nothing expressed or referred to in this Agreement
is intended or will be construed to give any person other than the parties
hereto and their respective successors and permitted assigns any legal or
equitable right, remedy or claim under or with respect to this Agreement, or any
provision hereof, it being the intention of the parties hereto that this
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their respective
successors and assigns.

 

(v)  Assignment.  This Agreement will inure to the benefit of and be binding on
the parties to this Agreement and their respective legal representatives,
successors and permitted assigns.  Except as expressly contemplated hereby, this
Agreement, and the obligations arising hereunder, may not be assigned by either
party to this Agreement, provided, however, that LPH and Starz may assign their
respective rights, interests, duties, liabilities and obligations under this
Agreement to any of their respective wholly-owned Subsidiaries, but such
assignment shall not relieve the assignor of its obligations hereunder.

 

(vi)  Amendment. Any amendment, modification or supplement of or to any term or
condition of this Agreement will be effective only if in writing and signed by
both parties hereto.

 

(vii)  Further Actions.  The parties will execute and deliver all documents,
provide all information, and take or forbear from all actions that may be
necessary or appropriate to achieve the purposes of this Agreement.

 

(viii)  Force Majeure.  Neither party will be liable to the other party with
respect to any nonperformance or delay in performance of its obligations under
this Agreement to the extent such failure or delay is due to any action or
claims by any third party, labor dispute, labor strike, weather conditions or
any cause beyond a party’s reasonable control.  Each party agrees that it will
use all commercially reasonable efforts to continue to perform its obligations
under this Agreement, to resume performance of its obligations under this
Agreement, and to minimize any delay in performance of its obligations under
this Agreement notwithstanding the occurrence of any such event beyond such
party’s reasonable control.

 

5

--------------------------------------------------------------------------------


 

If the foregoing meets with your approval, kindly execute below and return a
copy to the undersigned.

 

 

 

Very truly yours,

 

 

 

LIBERTY PROPERTY HOLDINGS, INC.

 

 

 

By:

/s/ Pamela L. Coe

 

 

Name: Pamela L. Coe

 

 

Title: Vice President

 

 

 

 

Accepted and agreed this 11th day of January, 2013:

 

 

 

STARZ

 

 

 

By:

/s/ Craig Troyer

 

 

 

Name: Craig Troyer

 

 

 

Title: Vice President

 

 

6

--------------------------------------------------------------------------------